Case 1:19-cv-01216-JPH-MPB Document 30 Filed 10/10/19 Page 1 of 2 PageID #: 138




                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 JUVELYN CLARKSON,                                     )
                                                       )
                Plaintiff/Counter-Defendant            )
                                                       )
        v.                                             )   Case No. 1:19-cv-01216-JPH-MPB
                                                       )
 CHASE BANK USA, N.A.,                                 )
                                                       )
                Defendant/Counter-Plaintiff.           )

                   JOINT MOTION FOR DISMISSAL WITH PREJUDICE
                         AND ENTRY OF AGREED JUDGMENT

        Plaintiff, Juvelyn Clarkson and Defendant, Chase Bank USA, N.A., by counsel, hereby

 submit this joint motion requesting the Court dismiss this cause of action in its entirety, including

 claims that were brought or that could have been brought, with prejudice, each party to bear its

 own costs and fees, and to enter the Agreed Judgment attached hereto as Exhibit A.

 Respectfully submitted,


 /s/ James A. Sellers (with permission)                /s/ Kyle W. LeClere
 James A. Sellers                                      Kyle W. LeClere
 LAW OFFICES OF JEFFREY LOHMAN, P.C.                   BARNES & THORNBURG LLP
 4740 Green River Road, Suite 310                      11 South Meridian Street
 Corona, CA 92880                                      Indianapolis, IN 46204-3535
 Tel. (657) 363-4699                                   (317) 236-1313
 Fax (657) 272-8944                                    (317) 231-7433 (Fax)
 jamess@jlohman.com                                    kleclere@btlaw.com

 Attorney for Plaintiff Juvelyn Clarkson               Attorney for Defendant Chase Bank USA,
                                                       N.A.
Case 1:19-cv-01216-JPH-MPB Document 30 Filed 10/10/19 Page 2 of 2 PageID #: 139




                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 10, 2019, a copy of the foregoing Joint Motion for

 Dismissal with Prejudice and Entry of Agreed Judgment was filed electronically. Notice of

 this filing will be sent to counsel for all parties that have appeared in the case by operation of the

 Court’s electronic filing system (CM/ECF). Parties may access this filing through the Court’s

 system.



                                                /s/ Kyle W. LeClere______________________
                                                Attorney for Defendant Chase Bank USA, N.A.




                                                   2
